Citation Nr: 1739414	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral keratoconus with astigmatism. 

2. Entitlement to service connection for lattice degeneration without holes of the left eye. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1991 to November 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in March 2016 at a Central Office hearing. 

This claim was remanded in March 2016 for further development and a supplemental statement of the case (SSOC) was issued in March 2017 further denying the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral keratoconus with astigmatism and lattice degeneration without holes of the left eye.  

At a pre-enlistment physical in April 1991, the Veteran was noted to have defective near and distance vision, but the examining physician concluded that this impairment was not disqualifying.  However, during recruit in-processing on October 10, 1991, high astigmatism and early keratoconus bilaterally, as well as lattice degeneration without holes of the left eye, were detected.  A Medical Board determined that these conditions existed prior to enlistment, although no basis for this conclusion is provided, and that because of these visual impairments, the Veteran did not meet enlistment medical standards and should be discharged.  

Both at the time of the Medical Board and at his March 2016 hearing, the Veteran denied any event or injury in service that might have damaged his eyes, and he was on active duty no more than a week before his visual impairment was detected; however, he has asserted that because the April 1991 examination did not diagnose keratoconus or lattice degeneration, those condition must have developed during his active service.

In March 2016, the Board found that a medical opinion was required to clarify the likely etiology of the Veteran's claimed disabilities.  

The Veteran had a VA examination in September 2016. He was diagnosed with lateral degeneration with holes and keratoconus with astigmatism. The VA examiner opined that it was less likely than not that the Veteran's lattice generation was aggravated by service because "Lattice degeneration occurs in 10% of population, associated atrophic holes 25%  with increased risk of retinal detachment. Asymptomatic lattice and atrophic holes do not require treatment and can be watched." An addendum opinion was requested by the RO to clarify these findings and also issue nexus opinions on direct service connection. 

In January 2017, the VA examiner opined that "keratoconus is a non-inflammatory protrusion of the central part of the cornea, more common in females, it may cause marked astigmatism" and opined that it was not aggravated beyond the natural progression because "the Veteran had a disqualifying medical condition prior to enlistment into active naval service". In February 2016, the VA examiner issued another statement that the Veteran was only in service for a month and "in this short time it is unreasonable to expect her pre-existing eye condition was permanently aggravated beyond normal progression with no medical history of trauma or injury to her eyes while on active duty". 

The Board finds this opinion inadequate. First, the VA examiner noted that the condition of keratoconus is more common in females. However, the Veteran is not a female. The Veteran is male. Because the VA examiner has based his findings on at least one of the two eye conditions on the Veteran being a female when he is not, the Board needs an addendum opinion that considers the Veteran's proper gender. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2016 examiner for an addendum opinion; if that examiner is not available, the Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner for the following:

(a) The examiner should provide an opinion as to the etiology and approximate onset date of any bilateral keratoconus or lattice generation of the eyes. The examiner should indicate, specifically, whether it is at least as likely as not that the disorders were CAUSED OR AGGRAVATED (a permanent worsening as opposed to a temporary flare-up) by service. The examiner should be aware that the Veteran is a male and therefore the previous conclusion that the conditions were "very common in females" cannot be used.  

All opinions must be accompanied by a complete rationale. 

2. Therefore, review the claims folder to ensure the requested development has been completed and readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond. The matter should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




